Citation Nr: 0331509	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  98-10 071A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to a total disability evaluation based on 
unemployability due to service-connected disability (TDIU).  


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from January 
1949 to January 1974.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  The veteran subsequently 
relocated, and the RO in San Juan Puerto Rico as assumed 
jurisdiction over the claim.  

This decision will address the issue of entitlement to 
service connection for PTSD.  The TDIU issue will be the 
subject of the REMAND that follows this decision. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran received the Combat Infantryman Badge and the 
Purple Heart Medal.  

3.  The veteran has been diagnosed with PTSD related to his 
Korean War service.  


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the veteran filed his claim on these 
issues in 1997.  In November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), was enacted.  Since the 
veteran filed his claim prior to that time, this new law does 
not apply.  Kuzma v. Principi, No. 03-7032, 2003 U.S. App. 
LEXIS 17678 (Fed. Cir. Aug. 25, 2003).  However, the Board 
finds that due process has been afforded the veteran in the 
adjudication of his claim for service connection for PTSD.  
In this regard, the Board notes that the RO has secured 
medical records, regarding this issue, and the veteran has 
undergone VA disability evaluation examinations.  The 
statement of the case and supplemental statements of the case 
provided to the veteran and his representative, as well as 
additional correspondence to the veteran, informed him of the 
pertinent laws and regulations and the evidence necessary to 
substantiate his claim.  The Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the appellant is required to satisfy 
due process.  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  Analysis of this 
provision discloses that there are three essential elements, 
which must be met to establish entitlement.  There must be 
current disability; there must be disease or injury during 
service, and there must be a nexus or connection relating the 
current disability to the disease or injury during service.  
Further, the evidence must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service, a 
competent opinion of a medical professional is required.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 C.F.R. § 
3.159(a) (2003).

The requirements for a finding of service connection for PTSD 
initially required medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed inservice stressor actually occurred, and a link 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat, or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed inservice stressor.  38 C.F.R. § 3.304(f) 
(1998).

To comply with the decision of the Court in Cohen v. Brown, 
10 Vet. App. 128 (1997) VA issued a final rule, effective 
March 7, 1997, the date of the Cohen v. Brown decision, to 
amending 38 C.F.R. § 3.304(f) to read as follows:

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor. 64 Fed. Reg. 32807 (June 18, 
1999), codified at 38 C.F.R. § 3.304(f) (2003).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran. Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full. 38 U.S.C.A. § 1154(b) (West 2002).

The implementing regulation provides: Satisfactory lay or 
other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. §1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2003).  

The phrase "engaged in combat with the enemy" requires that 
the veteran have personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality. VAOPGCPREC 12-99, October 
18, 1999.

The veteran's service personnel records reflect that he 
served in the United States Army and received the Combat 
Infantry Badge and the Purple Heart Medal.  There is no 
question that he was exposed to combat.  The issue turns on 
whether he currently has PTSD related to his combat 
experiences.  

On VA examination in March 1997, the examiner diagnosed 
Alzheimer's disease, and PTSD secondary to the Korean War.  
On VA examination in August 1997, the examiner diagnosed 
Dementia Alzheimer's type, severe.  In an undated intake 
report from the Vet Center, it was noted that the veteran 
appeared to have symptoms consistent with PTSD.  

The Board concludes that the competent medical evidence that 
is for and against the proposition that the veteran currently 
has PTSD related to his military combat is in equipoise.  
While he has been diagnosed with other disorders, he also has 
been diagnosed with PTSD secondary to the Korean War.  With 
consideration that the veteran was awarded the Combat 
Infantry Badge and the Purple Heart, and that competent 
medical evidence indicating that he has PTSD related to his 
combat in Korea is of record, the Board will resolve all 
doubt in the veteran's behalf in granting service connection 
for PTSD.  


ORDER

Service connection for PTSD is granted.  



REMAND

The Board notes that although the veteran underwent a VA 
examination in July 2002, there is no opinion of record that 
addresses the sole impact of the veteran's service-connected 
disabilities on his ability to obtain and retain 
substantially gainful employment.  In addition, the above 
decision grants the veteran service connection for PTSD, and 
the RO has not considered the TDIU issue to include that 
disability.  In adjudicating a total rating claim, the Board 
may not reject the veteran's claim without producing 
evidence, as distinguished from mere conjecture, that the 
veteran's disability does not prevent him from performing 
work that would produce sufficient income to be other than 
marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing 
Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the 
United States Court of Appeals for Veterans Claims (the 
Court) specifically stated that the VA has a duty to 
supplement the record by obtaining an examination which 
includes an opinion on what effect the appellant's service- 
connected disability has on his ability to work.  Friscia, 7 
Vet. App. at 297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 
3.103(a), 3.326, 3.327, 4.16(a); Beaty, 6 Vet. App. at 538; 
and Obert v. Brown , 6 Vet. App. 532 (1993).  Hence, the RO 
should obtain medical opinion as to whether the veteran's 
service-connected disabilities, either alone or in concert, 
render him unable to obtain or retain substantially gainful 
employment.  When a TDIU claim is presented, a VA examining 
physician should generally address the extent of functional 
and industrial impairment from the veteran's service- 
connected disabilities.  Gary v. Brown, 7 Vet. App. 229 
(1994); see Martin (Roy) v. Brown, 4 Vet. App. 136 (1993).  
The Board has a duty to supplement the record by obtaining an 
examination which includes an opinion on what effect a 
veteran's service-connected disability has on his ability to 
work.  Friscia v. Brown, 7 Vet. App. 294 (1995).  

The ability to overcome the handicap of disability varies 
widely among individuals.  A TDIU, however, is based 
primarily upon the average impairment in earning capacity, 
that is, upon the economic or industrial handicap which must 
be overcome and not from individual success in overcoming it.  
Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially-gainful occupation, provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. §§ 3.340, 4.15.

Age may not be considered as a factor in evaluating service-
connected disability; and unemployability, in service- 
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
TDIU.  38 C.F.R. § 4.19.  If a TDIU is based on a disability 
or combination of disabilities for which the Schedule for 
Rating Disabilities provides an evaluation of less than 100%, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.340(a).

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following development:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for any of his 
service-connected disabilities.  After 
securing the necessary authorizations for 
release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
veteran.  If the RO is unable to secure 
any records identified by the veteran, 
the veteran should be so informed.  

2.  The veteran should be scheduled for 
VA orthopedic, neurological, audiometric, 
and psychiatric examinations for 
evaluation.   The claim file and a copy 
of this remand must be made available to 
each examiner for review and the 
examiners must indicate in the 
examination reports that this has been 
accomplished.  

Each examiner should note that all 
indicated tests and studies should be 
conducted.  The examiners must render an 
opinion concerning the effect of the 
veteran's service-connected disability on 
his ordinary activity and his ability to 
procure and maintain employment.  

The orthopedic examiner should comment as 
to whether the disability associated with 
each of any affected muscle groups would 
be considered moderate, moderately 
severe, or severe.  In this regard, 
he/she should comment concerning the 
presence or absence of the cardinal signs 
and symptoms of muscle disability, 
including loss of power, weakness, 
lowered threshold of fatigue, fatigue 
pain, impairment of coordination, and 
uncertainty of movement.  The examiner 
should note any atrophy, and if strength 
and endurance are affected.  The examiner 
should also indicate if the veteran's 
right chest wound residuals functionally 
impair respiration.  Range of motion of 
the lumbar spine must be reported in 
degrees.   Complete rationale must be 
provided for all opinions and conclusions 
offered.  

The neurological examiner should evaluate 
the veteran's shell fragment wound 
disability.  The examiner should report 
any nerve impairment and identify any 
nerves involved.  

The psychiatric examiner should evaluate 
the veteran's PTSD to determine the 
current impairment of this disability.  

The audiologist should evaluate the 
veteran's bilateral hearing loss to 
determine his current impairment.  

The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.

3.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2003); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  When the above development has been 
properly completed, and all due process 
has been afforded the veteran, the issue 
of entitlement to a TDIU should be 
readjudicated by the RO.  The RO should 
specifically determine whether separate 
ratings are warranted for any scarring or 
any nerve injury in accordance with 
Esteban v. Brown, 6 Vet. App. 259 (1994).  

To the extent that the determination 
remains adverse to the veteran, he and 
his representative should be issued a 
supplemental statement of the case, which 
includes all relevant laws and 
regulations, and afforded a reasonable 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order. The veteran need take no action until otherwise 
notified; however, he is advised that he has the right to 
submit additional evidence and argument on the matters that 
have been remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



